      Case 2:90-cv-00520-KJM-DB Document 6534 Filed 03/27/20 Page 1 of 1




 Kate Falkenstien                                                               100 Marine Parkway
 Direct Dial: (650) 623-1425                                                    Suite 300
 kfalkenstien@reichmanjorgensen.com                                             Redwood Shores, CA 94065



                                          March 27, 2020


Hon. Kimberly J. Mueller
United States District Judge
Eastern District of California, Sacramento Division
Robert T. Matsui United States Courthouse
501 I Street, #4-200
Sacramento, CA 95814

           RE:       Coleman v. Newsom, No. S-90-0520-KJM-DB-P

Dear Judge Mueller:

       I write in response to the Court’s order requesting that I determine whether I could seek
appointment in the pro se related cases: Matthews v. Holland, Case No. 1:14-cv-1959 KJM DB;
Murillo v. Holland, Case No. 1:15-cv-00266 KJM DB; and Harris v. Sexton, Case No. 1:18-cv-
0080 KJM DB. See Order, Dkt. 6487, at 4.

        My colleagues and I have seriously considered whether we have the capacity to take on
these additional pro bono cases. We are a small firm of only 25 lawyers, founded less than two
years ago. We are committed to helping the Court and community through our pro bono work,
but we do not believe we can fully represent three additional plaintiffs in addition to our four
existing cases.

        That said, we could offer our services in the three pro se cases on a more limited basis.
Specifically, we would be willing to represent Mr. Matthews, Mr. Murillo, and Mr. Harris in any
live injunctive claims in the future. My understanding is that none of those three plaintiffs is
currently incarcerated in restricted housing, subject to the Guard One checks, and that all three of
their cases currently involve only damages claims. If the Court ordered those plaintiffs to file a
notice in the event they go back to restricted housing in the future, my firm would be willing to
represent them in seeking to add injunctive claims and litigating any such claims. If the Court
wishes, we would also be willing to file amicus briefs on behalf of our three current clients when
dispositive motions are filed in the related cases, to help clarify the legal issues without taking on
the substantial burden of discovery and trial practice in new cases.

       I appreciate the Court’s desire to obtain counsel for the pro se plaintiffs, and I regret that
I cannot fully represent them. I hope I can be of help in a more limited capacity.

                                               Best regards,

                                               /s/ Kate Falkenstien
